UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 31, 2009 Commission File No. 1-11530 Taubman Centers, Inc. (Exact name of registrant as specified in its charter) Michigan 38-2033632 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of principal executive offices) (Zip Code) (248) 258-6800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer xAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of May 5, 2009, there were outstanding 53,120,769 shares of the Company's common stock, par value $0.01 per share. TAUBMAN CENTERS, INC. CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheet – March 31, 2009 and December 31, 2008 2 Consolidated Statement of Operations – Three Months Ended March 31, 2009 and 2008 3 Consolidated Statement of Changes in Equity – Three Months Ended March 31, 2009 and 2008 4 Consolidated Statement of Cash Flows – Three Months Ended March 31, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 36 SIGNATURES 1 TAUBMAN CENTERS, INC. CONSOLIDATED BALANCE SHEET (in thousands, except share data) March 31 December 31 2009 2008 Assets: Properties $ 3,703,630 $ 3,699,480 Accumulated depreciation and amortization (1,077,936 ) (1,049,626 ) $ 2,625,694 $ 2,649,854 Investment in Unconsolidated Joint Ventures (Note 3) 89,052 89,933 Cash and cash equivalents 41,731 62,126 Accounts and notes receivable, less allowance for doubtful accounts of $8,280 and $9,895 in 2009 and 2008 44,347 46,732 Accounts receivable from related parties 2,145 1,850 Deferred charges and other assets 119,156 124,487 $ 2,922,125 $ 2,974,982 Liabilities: Notes payable (Note 4) $ 2,809,631 $ 2,796,821 Accounts payable and accrued liabilities 235,180 262,226 Dividends payable 22,002 Distributions in excess of investments in and net income of Unconsolidated Joint Ventures (Note 3) 154,091 154,141 $ 3,198,902 $ 3,235,190 Commitments and contingencies (Notes 1, 4, 5, 7, and 8) Equity: Taubman Centers, Inc. Shareowners’ Equity: Series B Non-Participating Convertible Preferred Stock, $0.001 par and liquidation value, 40,000,000 shares authorized, 26,419,235 and 26,429,235 shares issued and outstanding at March 31, 2009 and December 31, 2008 $ 26 $ 26 Series G Cumulative Redeemable Preferred Stock, 4,000,000 shares authorized, no par, $100 million liquidation preference, 4,000,000 shares issued and outstanding at March 31, 2009 and December 31, 2008 Series H Cumulative Redeemable Preferred Stock, 3,480,000 shares authorized, no par, $87 million liquidation preference, 3,480,000 shares issued and outstanding at March 31, 2009 and December 31, 2008 Common Stock, $0.01 par value, 250,000,000 shares authorized, 53,120,036 and 53,018,987 shares issued and outstanding at March 31, 2009 and December 31, 2008 531 530 Additional paid-in capital 557,338 556,145 Accumulated other comprehensive income (loss) (29,673 ) (29,778 ) Dividends in excess of net income (Note 1) (736,715 ) (726,097 ) $ (208,493 ) $ (199,174 ) Noncontrolling interests (Note 1) $ (68,284 ) $ (61,034 ) $ (276,777 ) $ (260,208 ) $ 2,922,125 $ 2,974,982 See notes to consolidated financial statements. 2 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except share data) Three Months Ended March 31 2009 2008 Revenues: Minimum rents $ 87,436 $ 86,570 Percentage rents 2,160 2,575 Expense recoveries 56,758 57,464 Management, leasing, and development services 3,556 3,694 Other 7,780 7,114 $ 157,690 $ 157,417 Expenses: Maintenance, taxes, and utilities $ 44,541 $ 43,540 Other operating 14,965 18,301 Restructuring charge (Note 1) 2,461 Management, leasing, and development services 1,906 2,257 General and administrative 6,888 8,333 Interest expense (Note 4) 36,233 36,982 Depreciation and amortization 36,293 35,335 $ 143,287 $ 144,748 Gains on land sales and other nonoperating income $ 235 $ 1,803 Income before income tax expense and equity in income of Unconsolidated Joint Ventures $ 14,638 $ 14,472 Income tax expense (Note 2) (270 ) (190 ) Equity in income of Unconsolidated Joint Ventures (Note 3) 10,158 9,234 Net income $ 24,526 $ 23,516 Net income attributable to noncontrolling interests (Note 1) (8,894 ) (14,949 ) Net income attributable to Taubman Centers, Inc. $ 15,632 $ 8,567 Distributions to participating securities of TRG (Note 7) (475 ) (362 ) Series G and H preferred stock dividends (3,658 ) (3,658 ) Net income attributable to Taubman Centers, Inc. common shareowners $ 11,499 $ 4,547 Basic and diluted earnings per common share (Note 9) $ 0.22 $ 0.09 Cash dividends declared per common share $ 0.415 $ 0.415 Weighted average number of common shares outstanding – basic 53,066,910 52,675,207 See notes to consolidated financial statements. 3 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY THREE MONTHS ENDED MARCH 31, 2 (in thousands, except share data) Taubman Centers, Inc. Shareowners’ Equity Accumulated Total Other Dividends in TCO Preferred Stock Common Stock Paid-In Comprehensive Excess of Shareowners' Noncontrolling Total Shares Amount Shares Amount Capital Income (Loss) Net Income Equity Interests Equity Balance, January 1, 2008 34,004,235 $ 27 52,624,013 $ 526 $ 543,333 $ (8,639 ) $ (551,089 ) $ (15,842 ) $ 2,379 $ (13,463 ) Share-based compensation under employee and director benefit plans (Note 7) 184,280 2 3,455 3,457 3,457 Purchase of additional interest in subsidiary (475 ) (475 ) Dividend equivalents (Note 7) (152 ) (152 ) (152 ) Dividends and distributions (25,863 ) (25,863 ) (67,117 ) (92,980 ) Net income 8,567 8,567 14,949 23,516 Other comprehensive income (Note 5): Unrealized gain (loss) on interest rate instruments and other (11,482 ) (11,482 ) 22 (11,460 ) Reclassification adjustment for amounts recognized in net income 315 315 315 Total comprehensive income (loss) $ (2,600 ) $ 14,971 $ 12,371 Balance, March 31, 2008 34,004,235 $ 27 52,808,293 $ 528 $ 546,788 $ (19,806 ) $ (568,537 ) $ (41,000 ) $ (50,242 ) $ (91,242 ) Balance, January 1, 2009 33,909,235 $ 26 53,018,987 $ 530 $ 556,145 $ (29,778 ) $ (726,097 ) $ (199,174 ) $ (61,034 ) $ (260,208 ) Issuance of stock pursuant to Continuing Offer (Notes 6, 7, and 8) (10,000 ) 24,759 4 4 (4 ) Share-based compensation under employeeand director benefit plans (Note 7) 76,290 1 1,189 1,190 1,190 Dividend equivalents (Note 7) (69 ) (69 ) (69 ) Dividends and distributions (26,181 ) (26,181 ) (16,568 ) (42,749 ) Net income 15,632 15,632 8,894 24,526 Other comprehensive income (Note 5): Unrealized gain (loss) on interest rate instruments and other (107 ) (107 ) 323 216 Reclassification adjustment for amounts recognized in net income 212 212 105 317 Total comprehensive income $ 15,737 $ 9,322 $ 25,059 Balance, March 31, 2009 33,899,235 $ 26 53,120,036 $ 531 $ 557,338 $ (29,673 ) $ (736,715 ) $ (208,493 ) $ (68,284 ) $ (276,777 ) See notes to consolidated financial statements. 4 TAUBMAN CENTERS, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands) Three Months Ended March 31 2009 2008 Cash Flows From Operating Activities: Net income $ 24,526 $ 23,516 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 36,293 35,335 Provision for bad debts 1,654 1,541 Gains on sales of land (1,240 ) Other 2,537 1,680 Increase (decrease) in cash attributable to changes in assets and liabilities: Receivables, deferred charges, and other assets 867 3,515 Accounts payable and other liabilities (20,782 ) (31,168 ) Net Cash Provided By Operating Activities $ 45,095 $ 33,179 Cash Flows From Investing Activities: Additions to properties $ (13,681 ) $ (34,708 ) Acquisition of marketable equity securities and other assets (561 ) Funding of The Mall at Studio City escrow (54,334 ) Proceeds from sales of land 4,322 Contributions to Unconsolidated Joint Ventures (1,230 ) (2,415 ) Distributions from Unconsolidated Joint Ventures in excess of income 2,118 4,417 Other 773 Net Cash Used In Investing Activities $ (12,020 ) $ (83,279 ) Cash Flows From Financing Activities: Debt proceeds $ 16,405 $ 331,387 Debt payments (3,407 ) (191,228 ) Debt issuance costs (3,386 ) Issuance of common stock and/or partnership units in connection with incentive plans (1,204 ) 610 Distributions to noncontrolling interests in TRG (Note 1) (16,568 ) (67,117 ) Distributions to participating securities of TRG (475 ) (362 ) Cash dividends to preferred shareowners (3,658 ) (3,658 ) Cash dividends to common shareowners (44,047 ) (21,839 ) Other (516 ) (705 ) Net Cash Provided By (Used In) Financing Activities $ (53,470 ) $ 43,702 Net Decrease In Cash and Cash Equivalents $ (20,395 ) $ (6,398 ) Cash and Cash Equivalents at Beginning of Period 62,126 47,166 Cash and Cash Equivalents at End of Period $ 41,731 $ 40,768 See notes to consolidated financial statements. 5 TAUBMAN CENTERS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Interim Financial Statements General Taubman Centers, Inc. (the Company or TCO) is a Michigan corporation that operates as a self-administered and self-managed real estate investment trust (REIT). The Taubman Realty Group Limited Partnership (Operating Partnership or TRG) is a majority-owned partnership subsidiary of TCO that owns direct or indirect interests in all of the company’s real estate properties. In this report, the term “Company" refers to TCO, the Operating Partnership, and/or the Operating Partnership's subsidiaries as the context may require. The Company engages in the ownership, management, leasing, acquisition, disposition, development, and expansion of regional and super-regional retail shopping centers and interests therein. The Company’s owned portfolio as of March 31, 2009 included 23 urban and suburban shopping centers in ten states. Taubman Properties Asia LLC and its subsidiaries (Taubman Asia), which is the platform for the Company’s expansion into the Asia-Pacific region, is headquartered in Hong Kong. The unaudited interim financial statements should be read in conjunction with the audited financial statements and related notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the financial statements for the interim periods have been made. The results of interim periods are not necessarily indicative of the results for a full year. Dollar amounts presented in tables within the notes to the financial statements are stated in thousands, except share data or as otherwise noted. Certain reclassifications have been made to 2008 amounts to conform to current year classifications. Consolidation The consolidated financial statements of the Company include all accounts of the Company, the Operating Partnership, and its consolidated subsidiaries, including The Taubman Company LLC (the Manager) and Taubman Asia. In September 2008, the Company acquired the interests of the owner of The Mall at Partridge Creek (Partridge Creek). Prior to the acquisition, the Company consolidated the accounts of the owner of Partridge Creek, which qualified as a variable interest entity under Financial Accounting Standards Board (FASB) Interpretation No. 46 “Consolidation of Variable Interest Entities” (FIN 46R) for which the Operating Partnership was considered to be the primary beneficiary. All intercompany transactions have been eliminated. Investments in entities not controlled but over which the Company may exercise significant influence (Unconsolidated Joint Ventures or UJVs) are accounted for under the equity method. The Company has evaluated its investments in the Unconsolidated Joint Ventures and has concluded that the ventures are not variable interest entities as defined in FIN 46R. Accordingly, the Company accounts for its interests in these ventures under the guidance in Statement of Position 78-9 "Accounting for Investments in Real Estate Ventures" (SOP 78-9), as amended by
